   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 1 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                             EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                          Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga                   PLAINTIFF’S ATTORNEY:             DEFENDANT’S ATTORNEY:
                                                            Bruce D. Partington, Clark        Donald G. Peterson
TRIAL DATE (S): March 18, 2019                              COURT REPORTER                    COURTROOM DEPUTY

PLF.       DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.        NO. OFFERED


   7        1                                                             Contract between Pete Vicari General Contractor, LLC (1)
                                                                          and Coastal Maintenance and Restoration, Inc. (2) for Civic
                                                                          Tower, LLLP (3) (Moye 2)
   8        2                                                             Contract between Pete Vicari General Contractor, LLC and
                                                                          Coastal Maintenance and Restoration, Inc. for Civic Tower
                                                                          Senior, LLLP (4) (Moye 3)
   9        3                                                             Contract between Pete Vicari General Contractor, LLC and
                                                                          Coastal Prefab, Inc. (5) for Civic Tower (Moye 93)


  10        4                                                             Contract between Pete Vicari General Contractor, LLC and
                                                                          Coastal Prefab, Inc. for Civic Tower Senior (Moye 94)


            5                                                             Coastal Maintenance & Restoration, Inc. Payment Bond for
                                                                          Civic Tower Senior (Moye 3)


            6                                                             Coastal Maintenance & Restoration, Inc. Performance
                                                                          Bond for Civic Tower Senior (Moye 3)


            7                                                             Coastal Maintenance & Restoration, Inc. Payment Bond for
                                                                          Civic Tower (Moye 2)


            8                                                             Coastal Maintenance & Restoration, Inc. Performance
                                                                          Bond for Civic Tower (Moye 2)


        Pete Vicari General Contractor, LLC may be referred to as “PVGC”
       2 Coastal Maintenance & Restoration, Inc. may be referred to as “CMR”
       3 Civic Tower, LLLP may be referred to as “CT”
       4 Civic Tower Senior, LLLP may be referred to as “CTS”
       5 Coastal Prefab, Inc. may be referred to as “CPF”



                                                                                                                          Page 1 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 2 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

                                                                  Coastal Prefab, Inc. Payment Bond for Civic Tower Senior
           9
                                                                  (Moye 94)


          10                                                      Coastal Prefab, Inc. Performance Bond for Civic Tower
                                                                  (Moye 93)

          11                                                      Coastal Prefab, Inc. Payment Bond for Civic Tower
                                                                  (Moye 93)

          12                                                      Coastal Prefab, Inc. Performance Bond for Civic Tower
                                                                  Senior (Moye 94)

          13


                                                                  Coastal Maintenance & Restoration, Inc. and Coastal
          14
                                                                  Prefab, Inc. Panel Installation Summary as of May 31, 2017
                                                                  (Moye 13)
  3                                                               Civic Towers Building Envelope Replacement Package
          15
                                                                  Materials Specifications dated 10/28/16 prepared by Perez
                                                                  & Perez Architects Planners (Moye 4)
  4                                                               Civic Towers, LLLP 100% Construction Documents
          16
                                                                  Building Envelope Replacement Package dated 10/28/16
                                                                  prepared by Perez & Perez Architects Planners (Moye 5)
  5                                                               Civic Towers Senior Building Envelope Replacement
          17
                                                                  Package Materials Specifications dated 10/28/16 prepared
                                                                  by Perez & Perez Architects Planners (Moye 6)




                                                                                                                 Page 2 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 3 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark     Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                 COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

  6                                                               Civic Towers Senior, LLLP 100% Construction Documents
          18
                                                                  Building Envelope Replacement Package dated 10/28/16
                                                                  prepared by Perez & Perez Architects Planners (Moye 7)

                                                                  Coastal Maintenance & Restoration, Inc.’s Notice of
          19
                                                                  Performance and Nonpayment for Civic Tower (Moye
                                                                  8/DePinto 337)
                                                                  Coastal Maintenance & Restoration, Inc.’s Claim of Lien
          20
                                                                  dated June 19, 2017 for Civic Towers (Moye 8)

                                                                  Coastal Maintenance & Restoration, Inc.’s Notice of
          21
                                                                  Performance and Nonpayment for Civic Tower Senior
                                                                  (Moye 8/DePinto 336)
                                                                  Coastal Maintenance & Restoration, Inc.’s Claim of Lien
          22
                                                                  dated June 19, 2017 for Civic Towers Senior (Moye 8)

                                                                  Coastal Prefab, Inc.’s Notice of Performance and
          23
                                                                  Nonpayment for Civic Tower (Moye 8/DePinto 334)

                                                                  Coastal Prefab, Inc.’s Claim of Lien dated June 19, 2017 for
          24
                                                                  Civic Tower (Moye 8)

                                                                  Coastal Prefab, Inc.’s Notice of Performance and
          25
                                                                  Nonpayment for Civic Tower Senior (Moye 8/DePinto 335)

                                                                  Coastal Prefab, Inc.’s Claim of Lien dated June 19, 2017 for
          26
                                                                  Civic Tower Senior (Moye 8)




                                                                                                                   Page 3 of 39
    Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 4 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER                COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED

273                                                               Coastal Maintenance & Restoration, Inc.’s Sworn
           27
                                                                  Statement of Account dated July 24, 2017 for Civic Tower
                                                                  (Moye 11)
273                                                               Coastal Maintenance & Restoration, Inc.’s Sworn
           28
                                                                  Statement of Account dated July 24, 2017 for Civic Tower
                                                                  Senior (Moye 11)

           29



           30


                                                                  CMR pay app no. 1 for CT 2.15.17 (Coastal 47-50)
           31


                                                                  CMR pay app no. 2 for CT 3.20.17 (Coastal 17-22)
           32


                                                                  CMR pay app no. 3 for CT 4.20.17 (Coastal 23-26)
           33


114                                                               CMR pay app no. 4 (including supporting documents and
           34
                                                                  invoices) for CT 5.20.17 (Moye 14)

192                                                               CMR pay app no. 5 (including supporting documents and
           35
                                                                  invoices) for CT 6.20.17 (Moye 17)




                                                                                                                Page 4 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 5 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

                                                                  CMR pay app no. 1 for CTS 2.15.17 (Coastal 3700-3703)
          36


                                                                  CMR pay app no. 2 for CTS 3.20.17 (Coastal 3704-3708)
          37


                                                                  CMR pay app no. 3 for CTS 4.20.17 (Coastal 3709-3711)
          38


                                                                  CMR pay app no. 4 for CTS 5.20.17 (Coastal 3712-3728)
          39


                                                                  CMR Pay app no. 5 (including supporting documents and
          40
                                                                  invoices) for CTS 6.20.17 (Moye 16)

  24                                                              CPF pay app no. 1 (including supporting documents and
          41
                                                                  invoices) for CT 1.16.17 (Moye 107)

                                                                  CPF pay app no. 2 for CT 2.15.17 (Coastal 138-142)
          42


                                                                  CPF pay app no. 3 for CT 3.20.17 (Coastal 59-67)
          43


                                                                  CPF pay app no. 4 for CT 4.20.17 (Coastal 68-74)
          44




                                                                                                                Page 5 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 6 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER               COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

115                                                               CPF pay app no. 5 (including supporting documents and
          45
                                                                  invoices) for CT 5.20.17 (Moye 99)

116                                                               CPF pay app no. 5 (including supporting documents and
          46
                                                                  invoices) for CT 5.20.17 (Moye 100)

194                                                               CPF pay app no. 6 (including supporting documents and
          47
                                                                  invoices) for CT 5.20.17 (Moye 101)

195                                                               CPF pay app no. 6 (including supporting documents and
          48
                                                                  invoices) for CT 5.20.17 (Moye 102)

196                                                               CPF pay app no. 6 (including supporting documents and
          49
                                                                  invoices) for CT 5.20.17 (Moye 103)

                                                                  CPF pay app no. 1 for CTS 1.16.17 (Coastal 3741-3744)
          50


          51                                                      CPF pay app no. 2 for CTS 2.15.17 (Coastal 3745-
                                                                  3756)
                                                                  CPF pay app no. 3 for CTS 3.20.17 (Coastal 3757-3761)
          52


                                                                  CPF pay app no. 4 for CTS 4.20.17 (Coastal 3762-3768)
          53




                                                                                                               Page 6 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 7 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

                                                                  CPF pay app no. 5 (including supporting documents and
          54
                                                                  invoices) for CTS 5.20.17 (Coastal 3769-3791)

                                                                  CPF pay app no. 6 for CTS 6.20.17 (Coastal 3792-3831)
          55


170                                                               Letter from Peter J. Vicari to Vito DePinto dated 6.14.17
          56
                                                                  rejecting Coastal Maintenance & Restoration, Inc. and
                                                                  Coastal Prefab, Inc. pay applications (Moye 20)
                                                                  Coastal Maintenance & Restoration, Inc. and Coastal
          57
                                                                  Prefab, Inc. summary of change orders (Moye 21)

                                                                  CMR Change Order 1 for CTS dated 5.4.17 and associated
          58
                                                                  emails (Moye 22)

                                                                  CMR Change Order 2 for CT dated 5.4.17 and associated
          59
                                                                  emails (Moye 23)

                                                                  PVGC signed CMR Change Order 1 for CT dated 5.10.17
          60
                                                                  (Moye 24)

                                                                  PVGC signed CMR Change Order 1 for CT dated 5.10.17
          61
                                                                  (Moye 25)

                                                                  CMR Change Order 3 for CT dated 5.17.17 with wind logs
          62
                                                                  (Moye 26)




                                                                                                                 Page 7 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 8 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER               COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

                                                                  CMR Change Order 4 for CTS dated 5.17.17 with wind
          63
                                                                  logs (Moye 26)

                                                                  CMR Change Order 5 for CT dated 5.19.17 (Moye 27)
          64


                                                                  CMR Change Order 6 for CTS dated 5.27.17 (Moye 28)
          65


                                                                  CMR Change Order 7 for CT dated 5.27.17 (Moye 29)
          66


                                                                  CMR Change Order 8 for CT dated 5.27.17 (Moye 30)
          67


                                                                  CMR Change Order 9 for CT dated 5.27.17 (Moye 31)
          68


                                                                  CMR Change Order 10 for CTS dated 5.27.17 (Moye 32)
          69


                                                                  CMR Change Order 11 for CTS dated 5.30.17 (Moye 33)
          70


                                                                  CMR Change Order 12 for CT dated 6.6.17 (Moye 33)
          71




                                                                                                             Page 8 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 9 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER               COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

                                                                  CMR Change Order 13 for CT dated 6.6.17 (Moye 33)
          72


                                                                  CMR Change Order 14 for CTS dated 6.6.17 (Moye 33)
          73


          74                                                      CMR Change Order 15 for CTS dated 6.6.17 (Moye 33)


                                                                  CMR Change Order 16 for CT dated 6.12.17 with weather
          75
                                                                  log (Moye 34)

                                                                  CMR Change Order 17 for CTS dated 6.12.17 (Moye 34)
          76


                                                                  CMR Change Order        18   for CT    dated 6.12.17
          77
                                                                  (Counterclaim Ex. I)

                                                                  CMR Change Order 19 for CTS dated 6.12.17 (Moye 34)
          78


                                                                  CMR Change Order 20 for CTS dated 6.19.17 with letter
          79
                                                                  from Jon Parrish (Moye 36)

                                                                  CMR Change Order 21 for CT dated 6.19.17 with letter
          80
                                                                  from Jon Parrish (Moye 36)




                                                                                                              Page 9 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 10 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

                                                                  CMR Invoice to PVGC dated 6.19.17 for embedments
          81
                                                                  with summary (Moye 36)

                                                                  CMR Change Order 22 for CT for delay testing dated
          82
                                                                  6.19.17 (Moye 37)

                                                                  CMR Change Order 22 for CT for parapet sheathing dated
          83
                                                                  6.19.17 (Moye 38)


          84                                                      CMR Change Order 23 for CTS dated 6.19.17 (Moye 39)


                                                                  CMR Change Order 24 for CTS dated 6.19.17 (Moye 40)
          85


                                                                  Email from Todd Strackbein to Robert Mick dated 5.3.17
          86
                                                                  regarding request for repair procedure (Moye 49)

                                                                  Email from Mario Mas to Nick Boehm dated 5.3.17
          87
                                                                  regarding field inspection repairs to be performed before
                                                                  installation of angles (Moye 50 and 51)
                                                                  Cronin Engineering, Inc. detail for angle welded
          88
                                                                  connection (Moye 52)

123                                                               CMR revised schedule for CT and CTS dated 5.31.17
          89
                                                                  (Moye 57)




                                                                                                                Page 10 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 11 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark     Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                 COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

124
          90                                                      Letter from Jon Parrish to Peter G Vicari dated 5.31.17
                                                                  (Moye 58)

                                                                  Letter from Cronin Engineering to PVGC dated 6.2.17
          91
                                                                  regarding angle installation (Moye 66)

                                                                  Letter from Cronin Engineering to PVGC dated 6.2.17
          92
                                                                  regarding bolt blow-out conditions (Moye 67)

                                                                  Emails between Brian Moye and Robert Mick regarding
          93
                                                                  buckhoist issues (Moye 70)

149                                                               Letter from Jon Parrish to PVGC dated 6.7.17 regarding
          94
                                                                  response to notice of default (Moye 72)

                                                                  Letter from Jon Parrish to PVGC dated 6.7.17 regarding
          95
                                                                  delays and delay damages (Moye 73)

                                                                  Letter from Jon Parrish to PVGC dated 6.8.17 regarding
          96
                                                                  failure to approve change orders (Moye 74)


          97


158                                                               Email from Robert Mick dated 6.9.17 regarding meeting
          98
                                                                  to accelerate construction schedule (Moye 75)




                                                                                                                 Page 11 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 12 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

                                                                  Letter from Jon Parrish to PVGC dated 6.14.17 regarding
          99
                                                                  fire stopping (Moye 82)

                                                                  Letter from Jon Parrish to PVGC dated 6.14.17 regarding
         100
                                                                  acceleration (Moye 83)

177                                                               Letter from Vito DePinto to Robert Mick dated 6.15.17
         101
                                                                  regarding acceleration (Moye 84)

                                                                  Email from Vito DePinto to Peter G Vicari dated 6.19.17
         102
                                                                  regarding payment for May draw (Moye 85)

185                                                               Letter from Jon Parrish to PVGC dated 6.19.17 regarding
         103
                                                                  notices of default and work stoppage (Moye 86/Rumpf
                                                                  408)
204                                                               Letter from PVGC to Civic Towers, LLLP dated 6.22.17
         104
                                                                  regarding delays (Moye 88)

201                                                               Email from Robert Mick to Vito DePinto dated 6.21.17
         105
                                                                  regarding PVGC’s refusal to approve mechanical fasteners
                                                                  (Moye 89)
214                                                               Letter from Keith Bell to CPF dated 6.26.17 regarding
         106
                                                                  termination of purchase agreement (Moye 90)

                                                                  Letter from Keith Bell to CMR dated 6.26.17 regarding
         107
                                                                  termination of subcontract (Moye 90)




                                                                                                               Page 12 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 13 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark     Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                 COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

227                                                               Zinsel Glass letter to PVGC dated 7.3.17 denying delay
         108
                                                                  claim (Moye 91)


         109                                                      CPF Change Order 1 for CTS dated 5.15.17 (Moye 33)


                                                                  CPF Change Order 1 for CT dated 5.15.17 (Moye 33)
         110


                                                                  CPF Change Order 2 for CTS dated 5.30.17 with summary
         111
                                                                  (Moye 33)

97                                                                CMR Updated Progress Schedule (Moye 47)
         112


190                                                               Coastal Prefab, Inc.’ Proposed Preliminary Price for Civic
         113
                                                                  Tower (Moye 42)

                                                                  Coastal Prefab, Inc.’s Sealant Submittals for CT (Moye
         114
                                                                  45)

                                                                  Coastal Prefab, Inc.’s Sealant Submittals for CTS (Moye
         115
                                                                  46)

126                                                               PVGC Pay App 4-rev for CT (Mas 232)
         116




                                                                                                                 Page 13 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 14 of 39


 ✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT AND WITNESS LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER               COURTROOM DEPUTY

PLF.    DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.     NO. OFFERED

172                                                               PVGC Pay App 4.02 for CT (Mas 233)
         117


127                                                               PVGC Pay App 4 for CTS (Mas 234)
         118


173                                                               PVGC Pay App 4.02 for CTS (Mas 235)
         119


         120


         121


         122


         123


         124


         125




                                                                                                             Page 14 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 15 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED


         126


         127


252
         128                                                      Coastal Prefab, Inc.’s Sworn Statement of Account for
                                                                  Civic Towers dated 7.24.17 (Moye 96)

253
         129                                                      Coastal Prefab, Inc.’s Sworn Statement of Account for
                                                                  Civic Towers Senior (Moye 97)

274
         130                                                      Coastal Prefab, Inc.’s Sworn Statement of Account for
                                                                  Civic Towers dated 7.24.17 (Moye 98)

         131                                     H                CMR and CPF Summaries of delays from window testing
                                                                  (Moye 104)

         132                                                      PVGC Submittal Stamp #3 for CT (Moye 114)


         133                                                      PCGC Submittal Stamp #3 for CTS (Moye 114)


314
         134                                                      PVGC Settlement Agreement with Civic Towers, LLLP
                                                                  8.17.18 (P.G. Vicari 494)




                                                                                                                Page 15 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 16 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

315
         135                                                      PVGC Settlement Agreement with Civic Towers Senior,
                                                                  LLLP 11.15.18 (P.G. Vicari 495)

145
         136                                                      PVGC 2-Day Notice to CPF (Moye 163)


81
         137                                                      Zinsel Glass Critique Sheet CTS (Mas 230)


80
         138                                                      Zinsel Glass Critique Sheet CT (Mas 231)


         139                                                      Email from PJ Vicari to R Fuson 6.23.17 cutting
                                                                  CMR/CPF pay apps (Mas 237)

85
         140                                                      Zinsel Glass CT Submittals (Buonagura 228)


         141                                                      Email from T Strackbein to W Buonagura 4.3.17 re:
                                                                  window repairs (Buonagura 230/231)

75
         142                                                      Letter from WinDoor to Buonagura 4.3.17 re: window
                                                                  tests (Buonagura 232)

94
         143                                                      PGT window testing/remediation plan (Buonagura 233)




                                                                                                                Page 16 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 17 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED


         144                                                      Email from V DePinto to Vicari re: window problems
                                                                  causing production delays (Buonagura 234)

118
         145                                                      Email from V DePinto to Vicari dated 5.23.17 re:
                                                                  production delays due to PG instructions. (Buonagura
                                                                  235)
         146                                                      Emails re: window deliveries and delays (Buonagura
                                                                  237)

         147                                                      Letter from PVGC to Fuson 6.22.17 re: production delays
                                                                  CTS (Buonagura 238)

         148                                                      PVGC 2 Day Notice of Default to CMR/CPF (Lowell
                                                                  243)

         149                                                      Parrish response to Default (Lowell 243)


         150


         151


         152




                                                                                                                Page 17 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 18 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                           EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                        Case Number: 17-23733-CIV-Altonaga Goodman

PRESIDING JUDGE: Hon. Cecilia M. Altonaga                   PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                            Bruce D. Partington, Clark     Donald G. Peterson
TRIAL DATE (S): March 18, 2019                              COURT REPORTER                 COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED


         153                                                           Florida Building Code Definitions (PJV 306)


  1
         154                                                           AIA Agreement for CT b/w PVGC and Civic Towers,
                                                                       LLLP (DePinto 330/Vicari 500)

  2
         155                                                           AIA Agreement for CTS b/w PVGC and Civic Towers
                                                                       Senior, LLLP (DePinto 331/ Vicari 499)

         156                                                           AIA General Conditions for CT (PJV 319)


  36
         157                                                           Letter from K Rea to Vicari 2.13.17 re: no receipt of
                                                                       schedule changes (PGV 324)

  16
         158                                                           STO Panel Affiliate Agreement (DePinto 328)


                                                H/A (402,
         159                                                           CPF Profit Breakdown & Markup (DePinto 332)
                                                403, 601,
                                                603)
  18
         160                                                           Letter from STO to whoever dated 9.9.16 re: CPF
                                                                       capable of performing work in FL market (Salerno 349)

256
         161                                                           BNI response to parapet issues (Buser 378)




                                                                                                                      Page 18 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 19 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                         EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                      Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga                 PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                          Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                            COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

259
          162                                                        Email from J Preece to J Lowell dated 8.8.17 re: field
                                                                     conditions affecting completion of shop drawings (Buser
                                                                     380)
                                                ID Only
          163                                                        Emails between PG Vicari and M Buser dated 12.5.17 re:
                                                                     PVGC not working with SWS (Buser 383)

                                                ID Only
          164                                                        Emails between PG Vicari and M Buser dated 12.5.17 re:
                                                                     PVGC not working with SWS (Buser 384)

                                                ID Only
          165                                                        Emails between PG Vicari and M Buser dated 2.13.18 re:
                                                                     PVGC not working with SWS (Buser 387)

                                                ID Only
          166                                                        Emails between PG Vicari and A Hammons dated 1.4.18
                                                                     re: project delays (Hammons 389)

                                                ID Only
          167                                                        Emails between PG Vicari and M Buser dated 1.22.18 re:
                                                                     PVGC project delays (Hammons 390)

                                                ID Only
          168                                                        Emails between PG Vicari and A Hammons dated
                                                                     1.30.18 re: PVGC impeding work (Hammons 392)

216
          169                                                        Letter from DePinto to Vicari dated 6.26.17 re: Notices
                                                                     of Termination (Rumpf 412)

          170                                                        CMR Notice of Termination for CTS (Rumpf 412)




                                                                                                                    Page 19 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 20 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark     Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                 COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED


         171                                                      CPF Notice of Termination for CTS (Rumpf 412)


         172                                                      CPF Notice of Termination for CT (Rumpf 412)


         173                                                      CMR Notice of Termination for CT (Rumpf 412)


217
         174                                                      Letter from Rumpf to Bell dated 6.27.17 re: PVGC claim
                                                                  against bond (Rumpf 413)

         175                                                      Letter from Harrison to Partington dated 7.28.17 re:
                                                                  replacement contractors (Rumpf 417)

         176                                                      Ohio Casualty Offer to PVGC (Rumpf 420)


267
         177                                                      Email from Harrison to Partington dated 8.16.17 re: Ohio
                                                                  Casualty Offer (Rumpf 422)

269
         178                                                      Letter from Partington to Harrison dated 8.17.17 re:
                                                                  response to offer (Rumpf 424)

271
         179                                                      Letter from Harrison to Partington dated 8.18.17 re:
                                                                  PVGC unreasonable conditions (Rumpf 425)




                                                                                                                 Page 20 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 21 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga              PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark     Donald G. Peterson
TRIAL DATE (S): March 18, 2019                         COURT REPORTER                 COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED

272
         180                                                      Letter from Harrison to Partington dated 8.18.17 re:
                                                                  PVGC refusal to have Coastal companies return to
                                                                  project (Rumpf 426)
         181                                                      Letter from Harrison to Partington dated 8.18.17 re:
                                                                  PVGC unreasonable conditions (Rumpf 425)

         182


         183                                                      Email from DePinto to Torres dated 7.5.17 re: PVGC
                                                                  work stoppage violation (Torres 434)

         184


         185                                                      ACES proposal to Vicari 7.6.17 (Webb 448)


         186                                                      ACES Invoices to PVGC (Webb 449)


238
         187                                                      ACES Report of Findings (Webb 450)


         188                                                      Email from Bialski to Mitnick dated 6.29.17 re: panel
                                                                  progress (Bialski 475)




                                                                                                                 Page 21 of 39
  Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 22 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                              EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                           Case Number: 17-23733-CIV-Altonaga Goodman
PRESIDING JUDGE: Hon. Cecilia M. Altonaga                      PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                               Bruce D. Partington, Clark    Donald G. Peterson
TRIAL DATE (S): March 18, 2019                                 COURT REPORTER                COURTROOM DEPUTY

PLF.     DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO. OFFERED


         189                                                              Email from DeLuca to Bialski dated 6.29.17 re: panel
                                                                          progress (Bialski 475)

         190


         191                                                              Email from Bialski to DeLuca dated 8.24.17 re: CT not
                                                                          ready with estimates (Bialski 476)

         192                                                              Email from Bialski to Martin dated 8.29.17 re: supposed
                                                                          additional costs partially absorbed by savings (Bialski
                                                                          477)
                                                R (402, 404,
         193                                                              CBRE Construction Risk Assessment (CBRE 5)
                                                405, 607,
                                                608)

         194                                                              CBRE Property Condition Report (CBRE 74)


         195                                                              CBRE Field Report 1 (CBRE 159)


         196                                                              CBRE Report 1 (CBRE 168)


         197                                                              CBRE Report 2 (CBRE 648)




                                                                                                                        Page 22 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 23 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER               COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          198                                                     CBRE Report 3 (CBRE 769)


          199                                                     CBRE Report 4 (CBRE 863)


          200                                                     CBRE Report 5 (CBRE 1000-1092, 1093-1211)


          201                                                     CBRE Report 6 (CBRE 1212 - 1344)


          202                                                     CBRE Report 7 (CBRE 1478 - 1560)


          203                                                     CBRE Report 8 (CBRE 1644 - 1712)


          204                                                     CBRE Report 9 (CBRE 1713 - 1798)


          205                                                     CBRE Report 10 (CBRE 285 - 363)


          206                                                     CBRE Report 11 (CBRE 365 - 459)




                                                                                                           Page 23 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 24 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER               COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          207                                                     CBRE Report 12 (CBRE 460 - 541)


          208                                                     CBRE Report 13 (CBRE 542 - 647)


          209                                                     CBRE Report 1 TM (CBRE 2055 - 2167)


          210                                                     CBRE Report 2 TM (CBRE 2168 - 2265)


          211                                                     CBRE Report 3 TM (CBRE 2266 - 2352)


          212                                                     CBRE Report 4 TM (CBRE 2353 - 2511)


          213                                                     CBRE Report 5 TM (CBRE 2512 - 2719)


          214                                                     CBRE Report 6 TM (CBRE 2852 - 2931)


          215                                                     CBRE Report 7 TM (CBRE 3409 - 3499)




                                                                                                           Page 24 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 25 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER               COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          216                                                     CBRE Report 8 TM (CBRE 3591 - 3699)


          217                                                     CBRE Report 9 TM (CBRE 2984 - 3082)


          218                                                     CBRE Report 10 TM (CBRE 3091 - 3190)


          219                                                     CBRE Report 11 TM (CBRE 3191 - 3287)


          220                                                     CBRE Report 12 TM (CBRE 3288 - 3341)


          221                                                     CBRE Report 13 TM (CBRE 3342 - 3408)


          222                                                     CBRE CTS Field Report 1 (CBRE 3083 - 3090)


          223


          224                                                     PVGC November 2018 pay application for CT




                                                                                                              Page 25 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 26 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                         EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                      Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga                PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                          Bruce D. Partington, Clark    Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                           COURT REPORTER                COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED

102
          225                                                        Final Cronin Shop Drawings for CT (220)


103
          226                                                        Final Cronin Shop Drawings for CTS (215)


          227


          228


          229


                                                ID Only
          230                                                        Email from Fuson to Vicari dated 11.10.17 re: false
                                                                     assertions by PVGC regarding project (Mas 443)

          231                                                        Emails between Strackbein and Mas dated 3.13.17 re:
                                                                     parapet heights (Mas 444)

          232                                                        Email from Preece to Lowell dated 10.27.17 re: parapet
                                                                     issues (Mas 446)

          233                                                        Email from Mas to Fuson dated 5.4.17 re: angle in recess
                                                                     (Mas 447)




                                                                                                                   Page 26 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 27 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER                COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          234


          235


          236


          237


          238                                                     Email from DePinto to Vicari dated 3.21.17 re: length of
                                                                  shop drawing process

          239                                   A/C               Email from K Rea to Bridgette Saddler dated 2.14.17 re:
                                                                  AIA document indicating schedule needs to be updated




                                                                                                                 Page 27 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 28 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                                 EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                              Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga                     PLAINTIFF’S ATTORNEY:           DEFENDANT’S ATTORNEY:
                                                               Bruce D. Partington, Clark      Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                                COURT REPORTER                  COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED

113                                             R/H/P                     All photographs produced by any party during discovery,
          240
                                                (402, 403,                including but not limited to:
                                                404, 405,
                                                607, 608) –                     A. Panel installation on buildings (Moye 54)
                                                only
                                                objecting to                    B. Completed Panels (Moye 141)
                                                K
                                                                                C. Stored Loaded Panels (Moye 155, 173)

                                                                                D. Off-site stored panels in June 2017 (Coastal 207-
                                                                                   211)

                                                                                E.
                                                                                F.

                                                                                G.

                                                                                H.

                                                                                I.

                                                                                J.
                                                                                K. PGV lack of hard hat (PGV 325)

                                                                                L.




                                                                                                                        Page 28 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 29 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER               COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          241


          242


          243                                                     CMR Concrete Slab Repair Location & Counts
                                                                  (Counterclaim Ex. I)

          244                                                     Civic Towers, LLLP contract with PVGC for CT
                                                                  (Counterclaim Ex. A)

          245                                                     Civic Towers Senior, LLLP contract with PVGC for CTS
                                                                  (Counterclaim Ex. C)

          246                                                     Allied World Insurance Co. Payment Bond for CT
                                                                  (Counterclaim Ex. B)

          247                                                     Allied World Insurance Co. Payment Bond for CTS
                                                                  (Counterclaim Ex. D)

          248                                                     CMR Notice of Default and Work Stoppage to PVGC for
                                                                  CT dated 6.19.17 (Counterclaim Ex. J)

          249                                                     CMR Notice of Default and Work Stoppage to PVGC for
                                                                  CTS dated 6.19.17 (Counterclaim Ex. J)




                                                                                                               Page 29 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 30 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER               COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          250                                                     CPF Notice of Default and Work Stoppage to PVGC for
                                                                  CT dated 6.19.17 (Counterclaim Ex. J)

          251                                                     CPF Notice of Default and Work Stoppage to PVGC for
                                                                  CTS dated 6.19.17 (Counterclaim Ex. J)

          252                                                     CMR Notice of Termination to PVGC for CT dated
                                                                  6.26.17 (Counterclaim Ex. J)

          253                                                     CMR Notice of Termination to PVGC for CTS dated
                                                                  6.26.17 (Counterclaim Ex. J)

          254                                                     CPF Notice of Termination to PVGC for CT dated 6.26.17
                                                                  (Counterclaim Ex. J)

          255                                                     CPF Notice of Termination to PVGC for CTS dated
                                                                  6.26.17 (Counterclaim Ex. J)

          256


          257


          258




                                                                                                             Page 30 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 31 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:         DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark    Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER                COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          259



          260



          261



          262



          263



          264



          265



          266                                                     GCI Panel Approval Sheets (221)



          267                                                     GCI letter to Boehm dated 11.8.17 re: prefab panel and
                                                                  window assembly approvals for CT (GCI 517)




                                                                                                                Page 31 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 32 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                           EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                        Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga                  PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                            Bruce D. Partington, Clark     Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                             COURT REPORTER                 COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          268                                                          GCI letter to Boehm dated 11.8.17 re: prefab panel and
                                                                       window assembly approvals for CTS (GCI 521)

          269



          270                                   Agreement              GCI Letter to Boehm dated 4.6.17 re: window water test
                                                                       failure (GCI 293)

          271                                   Agreement              GCI Letter to Boehm dated 8.24.17 re: GCI inspection for
                                                                       compliance

          272                                   Agreement              GCI water test failure report 2.9.17



          273                                   Agreement              GCI water test failure report 2.20.17 (GCI 315)



          274                                   Agreement              GCI water test failure report 2.27.17



          275                                   Agreement              GCI water test failure report 3.8.17 (GCI 287)



          276                                   Agreement              GCI letter to Boehm dated 11.16.17 re: factory installed
                                                                       window approvals for CT (GCI 320)




                                                                                                                         Page 32 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 33 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                           EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                        Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga                  PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                            Bruce D. Partington, Clark     Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                             COURT REPORTER                 COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          277                                   Agreement              GCI letter to Boehm dated 11.16.17 re: factory installed
                                                                       window approvals for CTS (GCI 321)

          278                                   Agreement              GCI letter to Boehm dated 11.16.17 re: prefab wall panel
                                                                       assemblies approvals for CTS (GCI 322)

          279



          280



          281                                                          Letter from Windoor to Buonagura dated 4.3.17 re: water
                                                                       test protocol with GCI notes

          282



          283



          284



          285




                                                                                                                      Page 33 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 34 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER               COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          286



          287



          288



          289



          290                                    R                PVGC Hurricane Contract for CT with schedule of values



          291



          292



          293



          294




                                                                                                              Page 34 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 35 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:           DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark      Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER                  COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          295                                    A                PVGC Contract with Coastal dated January 13, 2017 to
                                                                  prepare shop drawings

          296                                                     All affidavits filed by Peter G. Vicari in this action



          297                                                     All affidavits filed by Peter J. Vicari in this action



          298                                                     PVGC’s Responses to CMR’s First Set of Interrogatories



          299                                                     PVGC’s Responses to CPF’s First Set of Interrogatories



          300                                                     CPF Proposal to PVGC 8.22.16 (Coastal 5594-
                                                                  5596/Moye 72)

          301                                                     CMR Proposal to PVGC 8.22.16 (Coastal 5597-
                                                                  5599/Moye 72)

          302                                                     Final Judgment from Ecolific Technologies, LLC v.
                                                                  PVGC: Miami Dade Case No. 2018-001539-CA-01

          303                                                     Dupont Construction Consultants, LLC Report 7.14.18
                                                                  (Dupont 615)




                                                                                                                     Page 35 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 36 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                      EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                   Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga             PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                       Bruce D. Partington, Clark   Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                        COURT REPORTER               COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          304                                                     PVGC Pay Application to CT 17.01 dated 6.30.18
                                                                  (Dupont 616)

          305                                                     Dupont Executive Summary (Dupont 617)



          306                                                     PVGC Pay Application to CT 22.01/22.02 dated
                                                                  10.31.18 (Dupont 618)

          307                                                     Dupont Executive Summary (highlighted) (Dupont 619)



          308                                                     PVGC Pay Application to CT 25.01/25.02 dated 12.31.18
                                                                  with all supporting documentation (Dupont 620)

          309                                                     Dupont Exhibit 3.0 – Days (Dupont 621)



          310                                                     Email from Palcon to PG Vicari 11.3.17 (Dupont 622)



          311                                                     Email regarding CTS schedule (Dupont 623)



          312                                                     Letter from PVGC to R Fuson dated 11.13.17 (Dupont
                                                                  624)




                                                                                                              Page 36 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 37 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                         EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                      Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga                PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                          Bruce D. Partington, Clark     Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                           COURT REPORTER                 COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          313                                                        Project schedules with emails (Dupont 625)



          314                                                        Letter from PVGC to R Fuson dated 12.25.17 (Dupont
                                                                     626)

          315                                                        Emails from R Dupont and P Landry dated 2.4.17
                                                                     (Dupont 627)

          316                                                        Email from Dupont to P Vicari dated 5.29.18 with email
                                                                     from P Vicari to R Fuson of same date (Dupont 628)

          317                                                        Emails from Dupont to P Vicari dated 6.4.18 and to B
                                                                     Saddler dated 6.1.18 with draft letter to R Fuson (Dupont
                                                                     629)

          318                                                        PVGC Revised Damages Summary (Dupont 630)



          319                                                        Coastal Prefab Backcharges (Dupont 631)



          320                                                        PVGC Revised Damages Summary (Dupont 632)


                                                ID Only
          321                                                        Complaint – H&E Equipment Services v. PVGC and
                                                                     Allied World with Exhibits: USDC 18-22710-CIV




                                                                                                                    Page 37 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 38 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                         EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                      Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga                PLAINTIFF’S ATTORNEY:        DEFENDANT’S ATTORNEY:
                                                          Bruce D. Partington, Clark   Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                           COURT REPORTER               COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED

                                                ID Only
          322                                                        Answer and Affirmative Defenses - H&E Equipment
                                                                     Services v. PVGC and Allied World with Exhibits:
                                                                     USDC 18-22710-CIV

          323                                                        Amended Notice of Taking Rule 30(b)(6) Deposition
                                                                     (P.G. Vicari 493)

          324                                                        Executive Summary Revised 2.12.19 (P.G. Vicari 496)



          325                                                        All PVGC Pay Applications to CT with supporting
                                                                     documentation (P.G. Vicari 497)

          326                                                        All PVGC Pay Applications to CTS (P.G. Vicari 498)



          327                                                        Email Chain from 1.19.18 to 2.23.18 between PVGC and
                                                                     Owner re: cost savings.

          328                                                        Email Chain from 10.26.17 to 10.30.17 between PVGC
                                                                     and Owner re: cost savings

          329                                                        Dupont supplemental production 2.11.19



          330                                                        PVGC Rule 26 Disclosures




                                                                                                                 Page 38 of 39
   Case 1:17-cv-23733-CMA Document 291 Entered on FLSD Docket 03/14/2019 Page 39 of 39



✎ AO 187 (Rev. 7/87) Exhibit and Witness List


                                         UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA


Peter Vicari General Contractor, LLC                                            EXHIBIT LIST
              V.
Ohio Casualty Insurance Company, et.al.                                         Case Number: 17-23733-CIV-Altonaga Goodman
 PRESIDING JUDGE: Hon. Cecilia M. Altonaga                   PLAINTIFF’S ATTORNEY:          DEFENDANT’S ATTORNEY:
                                                             Bruce D. Partington, Clark     Donald G. Peterson
 TRIAL DATE (S): March 18, 2019                              COURT REPORTER                 COURTROOM DEPUTY

PLF.      DEF. DATE   MARKED OBJECTIONS ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO. OFFERED


          331                                                           PVGC’s Responses to Cronin’s Interrogatories



          332                                                           Dupont supplemental production 11.15.18



          333                                                           Letter from T Lawhon to B Partington dated 10.2.18 re:
                                                                        document production

          334                                                           Letter from B Partington dated 2.14.19



          335                                                           Letter from PVGC to Fuson 6.22.17 re: production delays
                                                                        CT (Zinsel 228-235)

                                                 Reserve
          336                                                           All exhibits identified on any other Party’s Exhibit
                                                Objections
                                                                        Register for Trial (to the extent not objected to by
                                                                        Defendants).
                                                 Reserve
          337                                                           All exhibits necessary for impeachment and rebuttal
                                                Objections
                                                                        purposes.




                                                                                                                        Page 39 of 39
